DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/8/2022 has been entered.  Claims 1, 3-6, 8-9, 12-16 have been amended, Claims 2, 7, 10-11 have been cancelled, and Claims 17-21 have been added.  Claims 1, 3-6, 8-9, 12-21 are currently pending in the application.  The amendment overcomes each objection, interpretation under 35 U.S.C. 112(f), rejection under 35 U.S.C. 112(a) and 112(b), and rejection under 35 U.S.C. 101 previously set forth in the Non-Final Office Action of 1/13/2022.

Response to Arguments
Regarding the rejection of Claims 2-15 under 35 U.S.C. 112(a) and 112(b), the limitations “observation-image generation unit”, “ranging-image extraction unit”, “subject recognition unit”, and “irradiation-pattern generation unit” invoked 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  While the description of how the structured pixels may be separated and interpolated in paragraphs [0042-43, 47-48] is noted, insufficient structure has been disclosed to perform the stated functions in the limitations of Claims 2-15 and clearly link the structure, material, or acts to these functions.  Because the claims have been amended to overcome interpretation under 35 U.S.C. 112(f), the corresponding rejections under 35 U.S.C. 112(a) and 112(b) are rendered moot.
Applicant’s arguments, see pages 2-4, filed 4/8/2022, with respect to the rejection(s) of Claims 1, 16 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the single observation window providing observation illumination and structured pattern illumination, US 20170228879 A1 by Sato (hereinafter “Sato”) discloses illumination light L1 emitted from illumination unit 21 onto points of interest P on a subject S.  The illumination light L1 is reflected from the subject S and captured by image sensor 23 to obtain image data and ranging data.  
Sato does not disclose irradiation-pattern circuitry configured to output at least one of the observation illumination and the structured pattern illumination of a predetermined wavelength to the single illumination window within one frame.  However, JP 2016007336 A by Yokota et al. (hereinafter “Yokota”) discloses a measurement endoscope apparatus including an illumination light source 32 and LD 33.  White illumination light from the illumination light source 32 is transmitted via optical fiber 81 and monochromatic light from LD 33 is transmitted via optical fiber 82.  The optical fibers 81 and 82 are bundled as a composite optical fiber 84 such that light from both optical fibers enters a light-distribution optical system 61 disposed in a window 62. 
Please see the rejection under 35 U.S.C. 103 below.

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “wherein the predetermined wavelength includes blue, yellow, or infrared”.  For clarity, this limitation should be amended to read “wherein the predetermined wavelength includes a blue, yellow, or infrared wavelength” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 20 recite providing illumination to the single illumination window “within one frame” and receiving reflected light from the subject “within one frame”.  These limitations are indefinite because it is unclear if the phrase “within one frame” refers to a timing of the illumination and image capture or to an area that is illuminated to provide reflected light.  For example, the phrase “within one frame” could indicate that the illumination is provided to the single illumination window and reflected light is subsequently captured within a timespan determined by a frame rate of the imaging apparatus.  Alternately, the phrase could indicate that the illumination is provided to the single illumination window for output in a field of view of the imaging apparatus and reflected light is captured from the same field.  Additional clarification is needed.
Claims 8-9, 13-14 recite the limitation "the irradiation pattern" in lines 3, 5, 8, and 6, respectively.  There is insufficient antecedent basis for this limitation in the claims.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-9, 12, 16-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170228879 A1 by Sato (hereinafter “Sato”) in view of JP 2016007336 A by Yokota et al. (hereinafter “Yokota”).
Regarding Claim 1, Sato discloses a medical imaging apparatus (endoscope system), comprising: a single illumination window (illumination light L1 emitted from illumination unit 21; [0030-34]; Figs. 1, 4) that is to provide a subject with observation illumination and with structured pattern illumination for acquiring depth information of the subject (illumination light L1 emitted onto points of interest P; [0060-61]; Fig. 5); an image sensor that receives reflected light from the subject illuminated by the observation illumination and the structured pattern illumination and captures an image of the reflected light within the one frame (image sensor 23 obtains image data and ranging from light reflected from subject S; [0034]; Fig. 1); and image processing circuitry (computing unit 33 including image processing unit 33a) configured to process the image output from the image sensor for the one frame by separating structured pixels of the structured pattern from the image output from the image sensor and to generate an observation image based on pixels other than the structured pixels (image of subject S displayed with known illuminated pixel positions; [0042-43]; Fig. 1).
Sato does not disclose irradiation-pattern circuitry configured to output at least one of the observation illumination and the structured pattern illumination of a predetermined wavelength to the single illumination window within one frame.  However, Yokota discloses a measurement endoscope apparatus including an illumination light source 32 and LD 33.  White illumination light from the illumination light source 32 is transmitted via optical fiber 81 and monochromatic light from LD 33 is transmitted via optical fiber 82 ([0045-49]; Fig. 2).  The optical fibers 81 and 82 are bundled as a composite optical fiber 84 in the distal end 20 of the insertion portion 2 such that light from both optical fibers enters a light-distribution optical system 61.  The light-distribution optical system 61 is disposed in the window 62 and both types of light are provided to the window 62 ([0050-54, 70]; Figs. 2, 7).  The light-distribution optical system 61 also acts as a speckle pattern generating unit ([0092]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the configuration disclosed by Yokota with the benefit of irradiating light to the subject (Yokota [0054]) and reducing the diameter of the insertion portion (Yokota [0050]).
Regarding Claim 3, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 1.  Sato further discloses wherein the image processing circuitry includes ranging-image extraction circuitry configured to extract the structured pixels of the structured pattern from the captured image and acquire a ranging image (depth calculation unit 33b in computing unit 33 calculates a depth of the subject S image at illuminated pixel positions; [0042-43]; Fig. 1).
Regarding Claim 4, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 1.  Sato further discloses wherein the processing circuitry is configured to interpolate image information of pixels, from which the structured pixels are separated, to generate the observation image (depth is calculated for surrounding pixels by interpolating measurements from ranging pixels 23c; [0046]; Fig. 5).
Regarding Claim 5, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 4.  Sato further discloses wherein the image processing circuitry is configured to interpolate the image information of the pixels, from which the structured pixels are separated, by using image information of a peripheral pixel (coordinates and depth of adjacent pixels calculated by linear interpolation using peripheral pixels; [0074]; Fig. 8).
Regarding Claim 6, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 4.  Sato further discloses wherein the image processing circuitry is configured to interpolate the image information of the pixels, from which the structured pixels are separated (depth is calculated for surrounding pixels by interpolating measurements from ranging pixels 23c; [0046]; Fig. 5).
Sato does not disclose interpolating using image information of a corresponding pixel in a different frame.  However, Yokota discloses a measurement endoscope apparatus which calculates depth for a subject image by projecting a speckle pattern onto the subject.  Measurement and calculation processing are carried out in CPU 37 to generate three-dimensional shape data corresponding to coordinates in the image.  Multiple subject images are used for calculation, and information about matching points is generated across the plurality of images ([0126-127]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the interpolation process disclosed by Sato to contain multiple images with the benefit of reducing restrictions on the subject and preventing incorrect point matching during the measurement process (Yokota [0127]). 
Regarding Claim 8, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 1.  Sato does not disclose wherein the irradiation-pattern circuitry is configured to output unit that outputs the irradiation pattern on a frame-by-frame basis by inverting pixels to which the structured pattern is output and pixels to which the structured pattern is not output on a frame by frame basis.  However, Yokota discloses the measurement endoscope apparatus projecting a speckle pattern having a random distribution of light and dark points ([0038]).  Light source control circuit 34 controls the observation mode and emission of illumination light and the speckle pattern.  Each of the respective light sources can be turned on and off in different frames of the image ([0047]).  Switching between observation mode and measurement mode causes the speckle pattern to be darker when projected onto the subject ([0129-130]).  Because the pattern is randomized, any specific measurement point of the subject will appear dark in some image frames and light in others.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the process disclosed by Yokota with the benefit of easily viewing the surface of the subject (Yokota [0130]).
Regarding Claim 9, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 1.  Sato further discloses wherein the irradiation-pattern circuitry is configured to set pixels to which the structured pattern is output as constant pixels that do not change for each frame, and outputs the irradiation pattern (imaging pixels 23b and ranging pixels 23c have constant positions on the light-receiving surface; [0036-37]; Fig. 2).
Regarding Claim 12, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 1.  Sato does not disclose wherein the predetermined wavelength includes blue, yellow, or infrared.  However, Yokota discloses the light emitted by the measurement endoscope apparatus from second light source 33 to be blue ([0167]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination disclosed by Sato with the light color properties disclosed by Yokota with the benefit of aiding in stereoscopic measurement (Yokota [0039]).
Regarding Claim 16, Sato discloses an image generation method for a medical imaging apparatus (endoscope system), the method comprising: outputting observation illumination and structured pattern illumination to a single illumination window (illumination light L1 emitted from illumination unit 21; [0030-34]; Figs. 1, 4) to provide light to a subject within one frame (illumination light L1 emitted onto points of interest P; [0060-61]; Fig. 5); capturing an image of light reflected from the subject illuminated by the observation illumination and the structured pattern illumination within the one frame (image sensor 23 obtains image data and ranging from light reflected from subject S; [0034]; Fig. 1); separating structured pixels of the structured pattern from the captured image; generating an observation image based on pixels other than the structured pixels (image of subject S displayed with known illuminated pixel positions; [0042-43]; Fig. 1).
Sato does not disclose structured pattern illumination having a predetermined wavelength. However, Yokota discloses a measurement endoscope apparatus including an illumination light source 32 and LD 33.  White illumination light from the illumination light source 32 is transmitted via optical fiber 81 and monochromatic light from LD 33 is transmitted via optical fiber 82 ([0045-49]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination disclosed by Sato with the light color properties disclosed by Yokota with the benefit of aiding in stereoscopic measurement (Yokota [0039]).
Regarding Claim 17, Sato as modified by Yokota discloses the image generation method according to claim 16.  Sato further discloses wherein the medical imaging apparatus is an endoscope (system can be an endoscope system or capsule endoscope; [0030]; Fig. 1).
Regarding Claim 18, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 1.  Sato further discloses wherein the medical imaging apparatus is an endoscope (system can be an endoscope system or capsule endoscope; [0030]; Fig. 1).
Regarding Claim 20, Sato discloses a medical imaging control apparatus (endoscope system with image processing apparatus 3), comprising: a light source to output observation illumination and structured pattern illumination of a predetermined wavelength to a single illumination window (illumination light L1 emitted from illumination unit 21; [0030-34]; Figs. 1, 4) to provide light to a subject within one frame (illumination light L1 emitted onto points of interest P; [0060-61]; Fig. 5); circuitry (computing unit 33 including image processing unit 33a) configured to: process an image output from an image sensor of a medical imaging apparatus that receives light reflected from the subject illuminated by the observation illumination and the structured pattern illumination within the one frame by separating structured pixels of the structured pattern from the image output from the image sensor; and generate an observation image based on pixels other than the structured pixels (image of subject S displayed with known illuminated pixel positions; [0042-43]; Fig. 1).
Sato does not disclose circuitry configured to control a light source or structured pattern illumination having a predetermined wavelength.  However, Yokota discloses a measurement endoscope apparatus including an illumination light source 32 and LD 33.  White illumination light from the illumination light source 32 is transmitted via optical fiber 81 and monochromatic light from LD 33 is transmitted via optical fiber 82 ([0045-49]; Fig. 2).  A control unit 3 includes an imaging control 30 to control image capture and processing and light source control circuit 34 to control both light sources ([0041-47]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination disclosed by Sato with the light color properties disclosed by Yokota with the benefit of aiding in stereoscopic measurement (Yokota [0039]).
Regarding Claim 21, Sato as modified by Yokota discloses the medical imaging control apparatus according to claim 20.  Sato further discloses wherein the medical imaging apparatus is an endoscope (system can be an endoscope system or capsule endoscope; [0030]; Fig. 1).

Claims 13-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Yokota as applied to claim 1 above, and further in view of JP 2010068860 A by Kaneshiro (hereinafter “Kaneshiro”).
Regarding Claim 13, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 1.  Sato does not disclose wherein the image processing circuitry is configured to recognize an object in the subject from the captured image, and dispose the structured pattern on the basis of the recognized object and generate the irradiation pattern.  However, Yokota discloses the measurement endoscope apparatus including adjusting optical system 61 which adjusts the light range used to irradiate the subject rather than a partial area of the subject ([0054, 65]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the pattern adjustment disclosed by Yokota with the benefit of matching the center position for light distribution and the optical fiber for illumination (Yokota [0065]).
Further, Kaneshiro discloses an endoscope apparatus which illuminates a subject in a normal imaging mode and a special imaging mode to identify a lesion area from a captured image.  During image processing, special captured image analysis unit 347 extracts shape information and estimates a lesion area based on the image ([0065-67]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the lesion recognition disclosed by Kaneshiro with the benefit of providing easy visual recognition for image comparison (Kaneshiro [0067-68]).
Regarding Claim 14, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 13.  Sato does not disclose wherein the image processing circuitry is configured to recognize an outline of the object from the captured image, and the irradiation-pattern circuitry is configured to dispose the structured pattern at a position of the outline and generate the irradiation pattern.  However, Yokota discloses the measurement endoscope apparatus including adjusting optical system 61 which adjusts the light range used to irradiate the subject rather than a partial area of the subject ([0054, 65]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the pattern adjustment disclosed by Yokota with the benefit of matching the center position for light distribution and the optical fiber for illumination (Yokota [0065]).
Further, Kaneshiro discloses an endoscope apparatus which illuminates a subject in a normal imaging mode and a special imaging mode to identify a lesion area from a captured image.  During image processing, special captured image analysis unit 347 extracts shape information and estimates a lesion area based on the image having an outline defined by the edge of the light area, which sharply contrasts the shadow area, as shown in Fig. 8  ([0065-67]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the lesion recognition disclosed by Kaneshiro with the benefit of providing easy visual recognition for image comparison (Kaneshiro [0067-68]).
Regarding Claim 15, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 13.  Sato does not disclose wherein the image processing circuitry is configured to recognize a pattern of a surface of the object from the captured image, and the irradiation-pattern circuitry is configured to dispose the structured pattern to avoid coinciding with the pattern and generate the irradiation pattern.  However, Yokota discloses the measurement endoscope apparatus including adjusting optical system 61 which adjusts the light range used to irradiate the subject rather than a partial area of the subject ([0054, 65]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the pattern adjustment disclosed by Yokota with the benefit of matching the center position for light distribution and the optical fiber for illumination (Yokota [0065]).
Further, Kaneshiro discloses an endoscope apparatus which illuminates a subject in a normal imaging mode and a special imaging mode to identify a lesion area from a captured image.  A shadow portion 54 is formed around the region of interest 51 (see 54a and 51a in Fig. 8), and lesion information can be determined by reducing the image component containing the shadow portion 54 ([0058]).  During image processing, special captured image analysis unit 347 extracts shape information and estimates a lesion area based on the image ([0065-67]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the lesion recognition disclosed by Kaneshiro with the benefit of providing easy visual recognition for image comparison (Kaneshiro [0067-68]).
Regarding Claim 19, Sato as modified by Yokota discloses the medical imaging apparatus according to claim 13.  Sato does not disclose wherein the irradiation- pattern circuitry is configured to control the predetermined wavelength in accordance with the recognized object.  However, Yokota discloses the measurement endoscope apparatus including an illumination light source 32 and LD 33.  Monochromatic light of a single wavelength is emitted from the LD 33 to generate a speckle pattern for projection onto the subject.  The endoscope apparatus 1 controls the wavelength of the light generated by LD 33 to control the visibility of the speckle pattern on the subject ([0114]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the wavelength modulation disclosed by Yokota with the benefit of making the speckle pattern inconspicuous on the surface of the subject (Yokota [0114]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 5,784,098 A

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795